PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/548,620
Filing Date: 3 Aug 2017
Appellant(s): FERTON HOLDING S.A.



__________________
Jenae C. Gureff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

Claims 15, 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Donnet et al. (US 2010/0297576, Nov. 25, 2010) in view of Jensen et al. (US 6,312,671, Nov. 6, 2001), Ojima et al. (US 2005/0142271, Jun. 30, 2005), and Flemming et al. (US 2004/0091429, May 13, 2004).

Rejection 2

Claims 15, 20-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,888,979 in view of Donnet et al. (US 2010/0297576, Nov. 25, 2010), Jensen et al. (US 6,312,671, Nov. 6, 2001), Ojima et al. (US 2005/0142271, Jun. 30, 2005), and Flemming et al. (US 2004/0091429, May 13, 2004).

(2) Response to Argument

Rejection 1
	
Appellant argues that the experimental data submitted in the Declaration shows how amorphous silica and sucralose have a combined positive effect on the pourability and free-flowing characteristics of the powder. These results are not possible with a powder resulting from the proposed combination of Donnet, Jenson, Ojima, and Flemming.
	The Examiner does not find Appellant’s argument to be persuasive. The graph on page 3 of the Declaration is unclear. It is unclear which line in the graph corresponds to which formulation. Therefore, it cannot be tell from the Declaration whether the combination of silica and sucralose has a positive effect regarding flowability of the powder. 
Furthermore, the combination of sucralose and silica to improve flowability of the powder does not appear to be unexpected. As evidenced by Amela-Navarro et al. (WO 2009/135646, Nov. 12, 2009), colloidal silica overcome flowability problems associated with using an active substance with a small mean particle size (page 46, lines 1-3). As evidenced by Sancilio et al. (US 2010/0278913, Nov. 4, 2010), sucralose is preferred for tableting due in part to its improved flow characteristics (¶ [0026]). As such, Appellant’s argument that silica and sucralose have a positive effect on flowability of the powder does not appear to be persuasive since it was known in the art that silica and sucralose improves flowability. 
	In addition, with regards to humidity uptake, the Declaration states in paragraph 16 that less humidity in the powder protects it from clumping in the long term. As evidenced by Sancilio et al. (US 2010/0278913, Nov. 4, 2010), sucralose is preferred for tableting due in part to its reduced tendency to form lumps when exposed to moisture (¶ [0026]). As evidenced by Amela-Navarro et al. (WO 2009/135646, Nov. 12, 2009), colloidal silica significantly reduces sticking problems (page 46, lines 1-4). As such, Appellant’s argument that silica and sucralose has a positive effect on humidity uptake to protect the powders from clumping is not persuasive since it was known in the art that silica and sucralose reduces clumping. 
Moreover, it is not clear why the results are not possible with a powder resulting from the proposed combination of Donnet, Jenson, Ojima, and Flemming. It appears that the results are from amorphous silica and sucralose. The powder resulting from the proposed combination of Donnet, Jenson, Ojima, and Flemming comprises amorphous silica and sucralose as discussed in the rejection. Therefore, the results should be possible with a powder resulting from the proposed combination of Donnet, Jenson, Ojima, and Flemming. As such, Appellant’s argument is unpersuasive.

Appellant argues that one of ordinary skill in the art would appreciate that clumping of a powder is detrimental to its use in powder jet device because such powders can no longer be conveyed from the storage container to the nozzles of the powder jet device and it would also clog the nozzles. Accordingly, one of ordinary skill in the art would not combine the art of record because the combination would render the resulting combination inoperable for its intended purpose. 
The Examiner does not find Appellant’s argument to be persuasive. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder with a particle size of not more than 45 µm into the composition of Donnet since a particle size of not more 45 µm is a known and effective particle size for sweetening powders used in a powder jet device as taught by Flemming. Therefore, incorporating sucralose into the powder of Donnet would not be detrimental to its use in a powder jet device because the rejection states wherein one of ordinary skill in the art would incorporate sucralose of not more than 45 µm and such size is suitable for a powder jet device. As such, Appellant’s argument is unpersuasive. 

Appellant argues that the claimed sucralose powder advantageously has a water-binding effect. Both water-binding effects of the amorphous silica and the sucralose have a combined positive effect on the pourability and free-flowing characteristics of the powder according to Applicant’s independent claim 15. None of the cited documents, taken alone or in combination, teach or disclose this beneficial effect of sucralose regarding moisture binding/water binding in dental cleaning powders.
The Examiner does not find Appellant’s argument to be persuasive. Appellant has not shown wherein amorphous silica and sucralose have a water-binding effect. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield, 571 F.2d 1185, 1188 197 U.S.P.Q. 227 (C.C.P.A. 1978). Furthermore, Appellant argued that the water-binding effect has a positive effect on the pourability and free-flowing characteristics of the powder. As discussed above, it was known in the art that silica and sucralose improve flowability. Therefore, since water-binding affects flowability and the improved flowability does not appear to be unexpected, Appellant’s argument that the water-binding effect is advantageous is not persuasive. 

Appellant argues that as shown in the experimental data, the presence of silica increases the flowability and the sucralose does not diminish the flowability when used in addition to silica. The addition of both, silica and sucralose, decreases the humidity uptake. Less humidity in the powder protects it from clumping in the long term. Accordingly, there is a combined positive effect on storability and long-term pourability of the powder. 
The Examiner does not find Appellant’s argument to be persuasive. As discussed above, Appellant’s argument that silica and sucralose have a positive effect on flowability of the powder does not appear to be persuasive since it was known in the art that silica and sucralose improves flowability. Appellant’s argument that silica and sucralose has a positive effect on humidity uptake to protect the powders from clumping is not persuasive since it was known in the art that silica and sucralose reduces clumping. As such, the combined positive effect on storability and long-term pourability of the powder does not appear to be unexpected as well since it is dependent on flowability and humidity uptake and these properties do not appear to be unexpected. As such, Appellant’s argument is unpersuasive.

Appellant argues that the experimental data proves that the percentages and components of the powder recited in Appellant’s claim 1 achieve the advantages of an additive effect that is not disclosed in conventional powders, i.e. a combined positive effect regarding humidity uptake and flowability of the powder.
The Examiner does not find Appellant’s argument to be persuasive. The experimental data does not have any showings comparing the percentages of the components. Therefore, the experimental data does not show wherein the percentages of the components in the powder recited in claim 15 is advantageous. Furthermore, as discussed above, a combined positive effect regarding humidity uptake and flowability of the powder does not appear to be unexpected. As such, Appellant’s argument is unpersuasive.

Appellant argues that the main reason for adding sucralose is not to disguise any unpleasant taste, but rather to primarily prevent binding of moisture in the powder, such that the powder remains suitable for storage for a longer period of time.
The Examiner does not find Appellant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). Therefore, it is not necessary for the prior art to disclose combining a powder with sucralose for the same reasons as Appellant.

Appellant argues that Jensen does not disclose a powder, but rather relates to a dental bleaching composition including sucralose, wherein the bleaching agent is dispersed within a carrier, which is optimally sticky and viscous. Consequently, one of ordinary skill in the art would not be motivated to modify Donnet with Jensen because there is no indication, disclosure, or suggestion that one of ordinary skill in the art would use sucralose in powder mixtures.
The Examiner does not find Appellant’s argument to be persuasive. Donnet and Jensen both relate to oral care. Therefore, one of ordinary skill in the art would have been familiar with the teachings of both Donnet and Jensen since they are both in the art of oral care. Donnet discloses wherein the composition may comprise bleaching agents. Jensen disclose wherein bleaching agents used in dental compositions are bitter, but sucralose may disguise the bitter taste. Therefore, one of ordinary skill in the art would have look to Jensen for modifying Donnet since the composition of Donnet may comprise bleaching agents and Jensen teaches how to formulate dental compositions with bleaching agents. Although Jensen does not disclose a powder formulation like Donnet, it is not clear how the difference in the form of the composition would affect the inclusion of sucralose into a powder composition; especially since Donnet discloses wherein the composition may comprise flavor additives and sucralose is a flavor additive as taught by Jensen. Thus, Appellant’s argument is unpersuasive. 

Appellant argues that Flemming does not disclose the use of sucralose, nor would one of ordinary skill in the art combine Flemming with the three additional disclosures to result in Applicant’s claimed invention.
The Examiner does not find Applicant’s argument to be persuasive. Like Donnet, Flemming also teaches powder jet cleaning. As such, it would have been obvious to one of ordinary skill in the art that the teachings of Flemming may be combined with the additional disclosures since it is in the same art as the additional disclosures. Additionally, a combination of references may be used to support a prima facie case of obviousness in a 103 rejection. Therefore, it is not necessary for Flemming to specifically disclose sucralose. As discussed in the rejection, sucralose is a sweetening agent as taught by Jensen. Flemming disclose wherein sugar powders for powder jet cleaning have an average particle size of not more than 45 µm. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder with a particle size of not more than 45 µm into the composition of Donnet since a particle size of not more 45 µm is a known and effective particle size for sweetening powders used in a powder jet device as taught by Flemming. As such, Appellant’s argument is unpersuasive. 

Appellant argues that it appears that the proposed combination of references is the result of impermissible hindsight gleaned from Appellant’s disclosure.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the motivation to combine was from the disclosures of Donnet, Jensen, Ojima, and Flemming and Appellant has not pointed out where knowledge was gleaned from Appellant’s disclosure. Therefore, impermissible hindsight is not present and Appellant’s argument is unpersuasive.

Appellant argues that claims 20-22, 25, and 26, being dependent upon claim 15, are also allowable over Donnet in view of Jenson, Ojima, and further in view of Flemming for the above reasons.
The Examiner submits that Appellant’s arguments with regards to Donnet in view of Jenson, Ojima, and further in view of Flemming are addressed above and are unpersuasive. Therefore, the rejection on the dependents claims is maintained. 

Rejection 2

Appellant respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.